Citation Nr: 9909306	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  96-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for a cardiovascular 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.  He also had periods of active duty for 
training and inactive duty for training while in the National 
Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied, inter alia, the veteran's claims 
seeking entitlement to service connection for hypothyroidism 
and coronary heart disease, on the basis that they were not 
well-grounded.

The veteran has initiated claims for various disabilities due 
to undiagnosed illnesses secondary to service in the Persian 
Gulf which are not in appellate status.  Inasmuch as the two 
issues which are in appellate status show current diagnoses 
of specific disorders, the Board will not consider the 
veteran's claims under the provisions of 38 U.S.C.A. § 1117 
(West 1991 & Supp. 1998) and 38 C.F.R. §  3.317(a)(1)(1998) 
pertaining to Persian Gulf veterans.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran is presumed to have been in sound medical 
condition at the time of his entrance into active service in 
December 1990.  

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for entitlement to service connection for 
hypothyroidism and for a cardiovascular disability are 
plausible.


CONCLUSION OF LAW

The claims for entitlement to service connection for 
hypothyroidism and for a cardiovascular disability are not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD-214 shows that he served in Southwest Asia 
from February 2, 1991, to May 16, 1991, as a chemical 
operations specialist and cannon crewmember.  

Service medical records from the veteran's first period of 
active duty show that at the veteran's entrance examination 
in January 1960, his endocrine system and heart were both 
evaluated as normal.  At his separation examination in 
December 1962, his endocrine system and heart were both 
evaluated as normal.  On his report of medical history form 
from December 1962, the veteran reported that he did not have 
and had never had palpitation or pounding heart, high or low 
blood pressure, or pain or pressure in the chest.  

Service medical records from the veteran's period of time in 
the Reserves show that at an enlistment examination in 
November 1984, the veteran's endocrine system and heart were 
evaluated as normal.  On his report of medical history form 
from November 1984, the veteran placed checks in the no boxes 
in response to questions as to whether he either had or had 
ever had thyroid trouble, heart trouble, or pain or pressure 
in the chest.  At a periodic enlistment examination in 
November 1988, the veteran's heart and endocrine system were 
evaluated as normal.  

In November 1988, it was noted that the veteran had one or 
more findings on the Army Over-40 Medical Screen which 
suggested the possibility of a cardiovascular condition.  It 
was recommended that the veteran undergo tests and 
examinations to determine whether he could undergo the Army 
Over-40 program.  Provisional diagnosis was non-clearance on 
the Army Over-40 primary medical screen.  Copies of the tests 
and examinations were not included among the veteran's 
service medical records.  In a memorandum dated February 
1989, the Office of the Adjutant General indicated that the 
veteran had not been cleared for participation in the Army's 
Physical Fitness Training and Testing Program and would be 
required to undergo Phase II (Consultation/Stress Test) 
before he could take the Testing Program.  

Service medical records from the veteran's second period of 
active duty show that at a redeployment examination in April 
1991, the veteran's heart was evaluated as normal.  Under 
endocrine system, the examiner wrote "NE", presumably 
standing for not examined.  The veteran's blood pressure was 
112/80.  On the veteran's report of medical history form from 
April 1991, the veteran placed a check in the no boxes in 
response to whether he either had or had ever had thyroid 
trouble, pain or pressure in chest, palpitation or pounding 
heart, heart trouble, or high blood pressure.  In April 1991, 
the veteran answered questions on a "Southwest Asia 
Demobilization Redeployment Medical Evaluation" form.  He 
placed a check in the yes box in response to whether he had 
weight loss.  However, on the back of the form, a physician 
explained that the veteran had typical weight loss, normal.  

The veteran underwent a VA examination in March 1992.  The 
cardiovascular findings were described as normal with no 
congestive heart failure.  

Copies of treatment records from the Davis Memorial Hospital 
from September 1992 were submitted showing that the veteran 
presented to the Emergency Room complaining of the sudden 
onset of chest pain.  It was noted that the veteran had been 
a cigarette smoker for the past 18 months.  He was admitted 
to rule out infarction, and was placed in the coronary care 
unit, where he was started on medication.  Discharge 
diagnosis was chest pain, uncertain etiology.  A thallium 
stress test from September 1992 reported that there were no 
areas of fixed or reversible defect evident.  The veteran was 
hospitalized in May 1993 at Davis Memorial Hospital 
complaining of chest discomfort.  The veteran's history was 
noted as having had some chest discomfort in September 1992 
followed by a stress test and a Thallium stress test which 
were unremarkable.  It was noted that the veteran had been 
smoking for the past 2 years since the Gulf War.  Discharge 
diagnoses were acute not-transmural myocardial infarction and 
status post ventricular fibrillation.  The veteran was 
transferred to West Virginia University for further care.  

A thyroid uptake from the Davis Memorial Hospital from 
December 1993 noted that the results were in the "borderline 
hypothyroid state."

In September 1994, the veteran asserted that he was filing a 
claim for "hyperthyroidism."  He asserted that this 
condition was caused by the chemicals ingested in his system 
during Operation Desert Shield and Desert Storm.  The veteran 
asserted that the chemicals and normal stress of war created 
the hyperthyroid and in time the hyperthyroid caused 
hyperlipidemias which resulted in coronary artery disease.  

Copies of outpatient treatment records and hospitalization 
records were submitted from the West Virginia University 
Hospitals from January 1993 to February 1996.  The veteran 
underwent a coronary angiography in May 1993.  The examiner's 
impression was single vessel left anterior descending 
coronary artery disease with evidence of lucency suggestive 
of thrombus.  On June 10, 1993, the examiner's assessment was 
status-post myocardial infarction May 16, 1993.  The examiner 
noted that the veteran was asymptomatic.  The veteran 
underwent a coronary angiography on June 22, 1993.  The 
examiner's impressions were status post angiography of the 
left anterior descending coronary artery; considerable 
vasospastic phenomenon in the coronary distribution; tobacco 
abuse; and hypercholesterolemia.  In July 1993, the 
examiner's assessment was coronary artery disease, stable.  
The examiner noted that the veteran had a negative stress 
test.  In January 1994 (although the record is dated January 
1993, it refers to events in June and July 1993 so it will be 
presumed this record is from January 1994), the veteran was 
diagnosed with status-post myocardial infraction and coronary 
angioplasty; hypercholesterolemia; and coronary artery 
disease.  A treatment record from January 1995 noted that the 
veteran was stable, but irregular beats were heard.  A 
treatment record from August 1995 noted that the veteran had 
coronary artery disease. 

Copies of treatment records were submitted from Dr. G. K. 
from December 1993 to July 1997.  In December 1993, it was 
noted that the veteran had a history of exertional angina 
that he first noticed in September 1992.  The examiner's 
impressions were coronary artery disease and status post 
myocardial infarction and angioplasty; hypercholesterolemia; 
and, to rule out hypothyroidism.  In August 1994, the 
examiner's impressions were central hypothyroidism, and 
hypercholesterolemia, improving.  In February 1995, the 
examiner's diagnoses were hypothyroidism, mild; coronary 
artery disease, stable; and hypercholesterolemia.  In March 
1996, the examiner's impressions were hypothyroidism and 
coronary artery disease.  In January 1997, the examiner's 
impressions were hypothyroidism; hypercholesterolemia; and 
coronary artery disease.  

In March 1995, Dr. L. M. submitted a letter wherein he 
described the veteran's current medications.  He also noted 
that the veteran's cardiovascular history of having a 
myocardial infarction in May 1993 and undergoing balloon 
angioplasty in June 1993.  

The veteran underwent a VA examination in May 1995.  The 
veteran stated that he was diagnosed with hypothyroidism in 
1992.  The examiner's diagnoses were coronary artery disease 
with status post percutaneous transcoronary angioplasty of 
the left anterior descending artery; old inferior myocardial 
infarction, possible; hypothyroidism on replacement therapy, 
and; hypertension, mild.  

In the veteran's May 1996 Notice of Disagreement, he asserted 
that prior to deployment to the Gulf, he did not have major 
signs or symptoms of any real cardiovascular problems or with 
fatigue, but that now he did.  He asserted that the 
frustration, gore, and other factors revolving around war 
worked an inner stress on him that he thought was the most 
influential factor of his heart problems.  He asserted that 
the heart attack would not have occurred if he had not gone 
to Desert Storm.  

In the veteran's May 1996 Substantive Appeal, he asserted 
that there was no known reason for his myocardial infarction 
in May 1993.  He asserted that the only major contributing 
factor he could think of was not sleeping well from the time 
of Desert Storm until the present.  He stated that the 
horrors of war placed exceptional stress on him and he was 
not able to relax.  He stated that the only time that there 
was an indication of high blood pressure was during the Army 
over 40 training and testing program and he noted that that 
was due to his being agitated over the way he was being 
treated by the medical staff.  

The veteran underwent a VA examination in January 1997.  The 
examiner's diagnoses were myocardial infarction by history; 
left anterior descending artery lesion with status post 
percutaneous transcoronary angioplasty, and; hypothyroidism 
on replacement therapy.

In January 1997, the city of Elkins submitted a letter 
showing that the veteran had 10 sick days in 1992.  

In March 1998, the veteran underwent a cardiac 
catheterization at West Virginia University.  The findings 
were normal.  

In August 1998, the veteran submitted a list of medication he 
was taking for his heart.  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 C.F.R. § 3.304 (f) (1998).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has defined a well grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service, (lay or 
medical evidence), and of a nexus between the injury or 
disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability on a presumptive basis, 
including cardiovascular disease and endocrinopathies, if 
such are shown to be manifested to a compensable degree 
within one year after the veteran was separated from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 

The veteran is claiming that his cardiovascular disorder and 
hypothyroidism were incurred as a result of his period of 
service in Operation Desert Storm.  Hence, the analysis will 
focus foremost on the possibility that such disorders were 
incurred during the veteran's second period of active service 
from December 1990 to June 1991.  

Regarding the veteran's claim for hypothyroidism, he 
initially claimed that he was seeking entitlement to service 
connection for hyperthyroidism.  However, the evidence does 
not show that the veteran has ever been diagnosed with 
hyperthyroidism, but shows instead that the veteran has 
hypothyroidism.  The veteran's claim was developed 
accordingly as entitlement to service connection for 
hypothyroidism, and during the course of the appeal, the 
veteran has asserted that his hypothyroidism should be 
service-connected.  Thus, the Board will review the veteran's 
claim as one for entitlement to service connection for 
hypothyroidism.

The veteran's claim for service connection for hypothyroidism 
is not well grounded.  There is a lack of medical evidence of 
a nexus between an in-service injury or disease and the 
current hypothyroidism.

The veteran does have a medical diagnosis of a current 
disability.  At his VA examinations in May 1995 and January 
1997, he was diagnosed with hypothyroidism.  The veteran is 
claiming that his hypothyroidism began as a result of his 
service in the Persian Gulf War.  

However, the evidence does not include medical evidence of a 
nexus between an inservice disease or injury and the current 
hypothyroidism.  The first post-service medical evidence 
regarding hypothyroidism is December 1993, when a thyroid 
uptake noted that the results were in the borderline 
hypothyroid state.  It also needs to be noted that no 
abnormalities regarding the veteran's endocrine system were 
noted while he was in service.  It is true that on a 
"Southwest Asia Demobilization Redeployment Medical 
Evaluation" form from April 1991, the veteran responded 
affirmatively to the question of whether he had weight loss.  
However, on the back of the form, a medical examiner 
indicated that the weight loss was normal.  Also, on the 
veteran's report of medical history form from April 1991, he 
responded that he did not have thyroid trouble.  

Although the veteran contends that he developed his current 
hypothyroidism as a result of his service while in the 
Persian Gulf, the veteran's self-reported history of the 
onset of the condition is not competent medical evidence to 
make the claim well grounded.  LeShore v. Brown, 8 Vet.App. 
406.  The veteran's allegation that his current 
hypothyroidism came from service in the Persian Gulf requires 
a medical opinion, and as a layman, the veteran is not 
qualified to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492. 

As discussed above, medical evidence of a nexus between an 
in-service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding this claim, the claim is not well-
grounded.  In the absence of a well-grounded claim, the 
appeal for entitlement to service connection for 
hypothyroidism must be denied.  Edenfield 8 Vet.App. 384.

Regarding the veteran's claim for entitlement to service 
connection for a cardiovascular disability, the veteran is 
presumed to have been in sound medical condition at the time 
he enrolled in active service in December 1990.  There is no 
induction examination of record from December 1990.  However, 
in Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994), it was 
determined that merely because there was no induction 
examination, the government can not penalize the veteran, in 
whose favor all doubts are to be resolved.  Thus, the veteran 
is presumed to have been in sound medical condition at 
induction in December 1990 unless clear and unmistakable 
evidence demonstrates that a disease existed prior thereto.  

The notation from November 1988 that the veteran had one or 
more findings on the "Army Over-40 Medical Screen" which 
suggested the possibility of a cardiovascular condition is 
not clear and convincing evidence that the veteran had a 
cardiovascular condition prior to his service beginning in 
December 1990.  Similarly, the February 1989 memorandum from 
the Office of the Adjutant General which indicated that the 
veteran had not been cleared for participation in the Army's 
Physical Fitness Training and Testing Program and would be 
required to undergo Phase II (Consultation/Stress Test) 
before he could take the Testing Program is not clear and 
convincing evidence that the veteran had a cardiovascular 
condition prior to his service beginning in December 1990.  
There is no other positive evidence alluding to a 
cardiovascular condition prior to service and the veteran is 
not alleging that he had such a condition prior to service.  
Accordingly, the veteran is presumed to have been in sound 
medical induction at his induction in December 1990.

The veteran's claim for a cardiovascular disability is not 
well grounded.  As will be explained below, there is a lack 
of medical evidence of a nexus between an in-service injury 
or disease and the current disabilities.  

The veteran does have a medical diagnosis of a current 
disability.  At his VA examination in May 1995, he was 
diagnosed with coronary artery disease.  The evidence shows 
that the veteran had a myocardial infarction in May 1993.  
The veteran is claiming that his cardiovascular disability 
began as a result of his service in the Persian Gulf War.  

However, the evidence does not include medical evidence of a 
nexus between an inservice disease or injury and the current 
cardiovascular disabilities.  The first post-service medical 
evidence regarding a cardiovascular disorder is not until 
September 1992, when the veteran was hospitalized with 
complaints of chest pain.  Discharge diagnosis was chest 
pain, uncertain etiology.  The veteran was not diagnosed with 
a particular cardiovascular disorder until May 1993 when he 
suffered a myocardial infarction.  Even the veteran's 
September 1992 hospitalization (for which no diagnosis of a 
particular cardiovascular disorder was made) was more than 
one year after he left service.  It also needs to be noted 
that no abnormalities regarding the veteran's cardiovascular 
system were noted while he was in service from December 1990 
to June 1991.  

Although the veteran contends that his current cardiovascular 
disorders are related to service he performed while in the 
Persian Gulf, the veteran's allegations require a medical 
opinion, and as a layman, the veteran is not qualified to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492. 

As discussed above, medical evidence of a nexus between an 
in-service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding this claim, the claim is not well-
grounded.  In the absence of a well-grounded claim, the 
appeal for entitlement to service connection for a 
cardiovascular disability must be denied.  Edenfield 
8 Vet.App. 384.

As noted above, the veteran's claims of entitlement to 
service connection for hypothyroidism and for a 
cardiovascular disability are not well-grounded.  Where a 
claim is not well grounded, the VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim.  However, the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance the Board is of the opinion that the RO has 
associated with the claims folder all the available medical 
records for consideration.  Therefore, under the 
circumstances of this case, the VA has not been put on notice 
that relevant evidence exists, or could be obtained, which, 
if true, would make the veteran's claims "plausible."  
Robinette, 8 Vet.App. at 80.

Also the RO fulfilled its obligation under section 5103(a) in 
the statement of the case which informed the veteran of the 
reasons for the denial of his claim.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.


ORDER

The veteran's claims for entitlement to service connection 
for hypothyroidism and for a cardiovascular disability are 
denied, as not well-grounded.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


